Title: Patrick Henry in Council to Virginia Delegates in Congress, 4 December 1778
From: Henry, Patrick
To: Virginia Delegates in Congress



Gentlemen,
Wmsburg December 4th 1778

The great distress our Trade has of late and does at present suffer from the Ships & privatiers of the Enemy which infest our Coast has given the Executive power inexpressible uneasiness. A great number of Captures have been made not only of Vessels belonging to this State but of those belonging to our Allies and the other States. And as the long nights and windy Season during which it is well known European Merchantmen embarking in the American Trade adventure with most confidence have now taken place, it may be expected the Vigilance of the Enemy and consequently our losses will daily increase. The departure of the French Fleet from the American Coasts is another Circumstance that will embolden them in their depredations & enable them to shut up our ports with a force so inconsiderable as to be easily spared from other Services. In this situation of Things, having no armed Vessels of our own of sufficient Strength to oppose even privateers except two which have been found on trial too slow to be of use against them & which are besides soon to be sent against East Florida on the requisition of Congress, The Council have advised me to request your application to Congress for some naval Assistance from them. As I am a total stranger to the Naval Affairs of the Continent it is impossible for me to determine what degree of aid can be afforded or ought to be asked. A single Frigate or even a single Ship of less force would render very essential service. But unless the Continental Ships are engaged in some very critical enterprize I cannot help suggesting that the duty owing to our Allies who trade chiefly into Chesapeek Bay & the Interest Maryland & Pennsylvania and in some degree North Carolina as well as Virginia have in the protection of Trade through that Channel evidently claim all the Assistance Congress can possibly give us. Certain it is that on no other Station within the united States the remains of their Fleet can be of such extensive benefit or so easily & plentifully supplied with provisions, or if their destination be to distress the Trade of the Enemy it may with the greatest probability be presumed they would on our Coast save from the depredations of the Enemy ten Vessels for one that would be captured by offensive Cruises; not to mention the security of the former and the danger of the latter services. I have only to add that it is the earnest wish of the Council as well as myself that this measure may be pressed on Congress in the most cogent terms & yt.
I am Gentn. with great Respect Yr. most obedt. & Hble Servant
P. Henry
